Citation Nr: 1739024	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-13 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to exposure to herbicide agents or secondary to service-connected diabetes mellitus.  

2.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to August 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision and February 2013 Decision Review Officer (DRO) decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.   

In May 2017, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).


Hypertension 

The Veteran contends that his hypertension is due to service, to include as due to service-connected diabetes mellitus or exposure to herbicide agents in the Republic of Vietnam.  See November 2010 Statement from the Veteran.   

In this regard, service personnel records confirm that the Veteran served aboard the U.S.S. Belle Grove, identified as one of the ships operating primarily or exclusive on Vietnam's inland waterways, from November 1969 through March 1970.  See List of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents (Updated February 5, 2016).  Accordingly, his exposure to herbicide agents is presumed.  See 38 C.F.R. § 3.307 (a)(6)(iii).  

While the Veteran's October 1968 and July 1970 examination reports do not reflect findings indicative of hypertension, an April 1970 service clinical record documents his blood pressure as 124/70 at that time.

The Veteran is currently diagnosed with hypertension.  See April 2013 Disability Benefits Questionnaire (DBQ) report.  To date, there is no medical opinion on record addressing service connection for hypertension on a direct basis, to specifically include exposure to herbicide agents and the April 1970 service clinical record showing elevated blood pressure.  A remand is necessary to obtain one.   

Further, at the May 2017 hearing, the Veteran testified that he has been receiving VA medical care since the 1970's.  See May 2017 Hearing Tr. at 11.  To date, the earliest VA treatment record associated in the claims file is dated in January 2001.  In order to comply with the duty to assist, the RO should make all attempts necessary to obtain any outstanding VA treatment records dated from the 1970's to present. 


Diabetes Mellitus 

As noted in the Introduction, since the issuance of the September 2016 statement of the case addressing the diabetes mellitus claim, VA added new evidence pertinent to the increased rating claim for diabetes mellitus.  This new evidence consists of VA treatment records through November 2016 containing complaints and treatments for diabetes mellitus symptoms.  In addition, VA treatment records considered in the September 2016 statement of the case were limited to those dated through February 2016.  Under these circumstances, a remand is necessary in order for the AOJ to consider the additional evidence in the first instance.   

While on remand, the AOJ should obtain a medical opinion addressing the Veteran's claim that he has vision problems as complications arising from service-connected diabetes mellitus.  See May 2017 Hearing Tr. at 21-22.  In this regard, he has reported that "[he] had some blood vessels that [his physician] said had ruptured" and that he has "problems at night driving" due to his diabetes mellitus.  See id.  at 22.  While the Veteran underwent an August 2016 DBQ examination to evaluate his diabetes mellitus, the examiner did not comment on the claimed vision problems as complications from diabetes mellitus.  Therefore, on remand, the AOJ should obtain an addendum opinion addressing this question.    

Moreover, the Veteran has indicated that there may be outstanding private emergency treatment records during the appeal period relevant to his diabetes mellitus claim.  See May 2017 Hearing Tr. at 20.  Given the time that will pass during the processing of this remand, the Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his claimed disabilities, to include outstanding private emergency treatment records.  Thereafter, all identified records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records, to include VA treatment records dated from the 1970's and thereafter, as well as various private emergency treatment records during the appeal period.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

2.  After obtaining all outstanding records, return the claims file return the claims file, to include a copy of this remand, to the April 2013 DBQ examiner for an addendum opinion.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is requested to furnish an opinion with respect to the following: 

(A)  The examiner should confirm the current diagnosis of hypertension. 

(B) The examiner should opine as to whether it is at least as likely as not (i.e. whether it is 50 percent or more probable) that any such disability was caused or aggravated by the service-connected diabetes mellitus and/or was caused or aggravated by the Veteran's presumed exposure to herbicides during service.

In offering the requested opinions, the examiner's attention is specifically directed to the April 1970 service treatment record showing elevated blood pressure during service. 

All opinions expressed should be accompanied by supporting rationale.

3.  After obtaining all outstanding records, return the claims file return the claims file, to include a copy of this remand, to the August 2016 DBQ examiner for an addendum opinion.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is requested to furnish an opinion with respect to the following questions:

(A)  The examiner should identify all diagnoses referable to the Veteran's vision since the date of claim (i.e. since June 2006).  

In this regard, the examiner should consider the Veteran's report that "[he] had some blood vessels that [his physician] said had ruptured" and that he has "problems at night driving" due to his diabetes mellitus.  See May 2017 Hearing Tr. at 22.

(B)  For each diagnosis, the examiner should opine whether it is at least likely as not (whether it is 50 percent or more probable) the diagnosed condition is a complication of the Veteran's service-connected diabetes mellitus.  

All opinions expressed should be accompanied by supporting rationale.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

